                                                                                ,1
              Case 7:20-cr-00097-VB Document    23 Filed 02/05/20 Page 1 of 1
                                        ..... C^y




                     UNITED STA TES DISTRICT CO UR T
                                            FOR THE

                             SOUTHERN DISTRICT OF NEW YORK



                                                     x
UNITED STATES OF AMERICA,

                V.

                                                            20 Cr/f

JAVIER ENRIQUE DA SILVA ROJAS,
a/k/a "Javier Da Silva,",
                      DEFENDANT.
                                                     x


JAVIER ENRIQUE DA SILVA ROJAS, a/k/a "Javier Da Silva," the above-named
defendant, who is accused of violating Title 18, United States Code, Section 1201(a)(l), having
been advised of the nature of the charges and of his rights, hereby waives in open court
prosecution by indictment and consents that the proceeding may be by information instead of by
indictment.




                                                     JAVIER ENRIQUE DA SILVA ROJAS,
                                                     a/k/a "Javier Da Silva,"




                                                     Jason ^/Esq.
                                                     Marlj^P^Marco, ES(
                                                    At^yfteys for Javier Da Silva



Date: White Plains, New York
       February 5, 2020
